Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 10/6/2020, Applicant, on 12/18/2020, amended 1, 8, 15.

The Informational Disclosure Statements (IDS) filed on 12/18/2020, 1/21/2021 are acknowledged and considered by the Examiner. 

Claims 1-5, 7-12, and 14-19 are now pending in this application and have been rejected below. 


Response to Amendment
Applicant's amendments to claims 1, 8, 15 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action.

Applicant's amendments to claims 1, 8, 15 are not sufficient to overcome the prior art rejections set forth in the previous action.








Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, these rejections are maintained. 

Applicant submits, “...the matching process of a cargo shipping system is a challenging and technical issue. To solve the issue, the present solution "improve[s] the efficiency of the cargo shipping system" by using an "optimized selection process." Para. [0013]. The Application describes "a cargo shipping system [that] can include one or more cargo tracking devices," "[e]ach of the cargo tracking devices can be installed on a respective CTU," and "the cargo tracking device can obtain information of the load status, the door status, and the location status of the CTU and send obtained information to a cargo processing server." Using the techniques recited in claim 1, the described solution can use the information transmitted from the cargo tracking device to optimize the selection process and improve the efficiency of the cargo shipping system. Para. [0013]. Furthermore, claim 1 recites multiple hardware devices (including a server and a cargo tracking device coupled with a CTU and a server) and interactions between these hardware devices, and is not merely an idea of human activities that can be performed solely in a human mind....Applicant submits that the claims, when considered under the new Guidance, recite eligible subject matter. Among the various examples provided in the Guidance of how the combination of elements recited in the claim has been integrated into a practical application, the claimed elements "reflect[] an improvement in the functioning of a computer, or an improvement to other technology or technical field," "use[] a judicial exception with [or in conjunction with] a particular machine or manufacture that is integral to the claim," combine the system to "effect[] a transformation or reduction of a particular article to a different state or thing," and "apply[] or use[] the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception." Id. at 55 (identifying a set of exemplary considerations that are indicative that the elements may have integrated the exception into a practical application). In particular, Applicant respectfully submits that the current claims improve the efficiency of the selection process in a cargo shipping system..."”. The Examiner respectfully disagrees.

Analyzing under Step 2A, Prong 1:
The limitations regarding, receiving, by a …, a shipping request for a load; receiving, by the …, a plurality of cargo transportation unit (CTU) status notifications, wherein each of the plurality of CTU status notifications is generated by …, and each of the plurality of CTU status notifications indicates a load status of the respective CTU, the load status indicating whether the respective CTU is partially loaded or fully loaded; selecting, by the … and based on the load statuses indicated by the plurality of CTU status notifications, a CTU to ship the load, wherein the selecting comprises: in response to receiving a CTU status notification that indicates a CTU is partially loaded, determining, by the …, whether the CTU is available to ship the load by comparing a remaining load capacity of the CTU with the load, wherein the remaining load capacity is determined by a scanning image included in the CTU status notification; calculating extra route time for each of plurality of the CTUs to deliver the load, wherein extra route time represents time for the respective CTU to deliver the load beyond a current delivery of the respective CTU; converting the extra route time to a delivery route matching score for each of the plurality of the CTUs; calculating a weighted total matching score of each of the plurality of the CTUs, wherein the weighted total matching score is computed based on one or more matching scores including the delivery route matching score, each of the one or more matching scores corresponding to a selection factor and a weight of the selection factor, and the weighted total matching score for each of the plurality of the CTUs is calculated based on the delivery route matching score of the respective CTU and the weight corresponding to the delivery route matching score; selecting the CTU based on the weighted total matching score of each of the plurality of the CTUs; and sending a shipping order, wherein the shipping order identifies the selected CTU, under the broadest reasonable interpretation, may be interpreted to include a human receiving, by a …, a shipping request for a load; receiving, by the …, a plurality of cargo transportation unit (CTU) status notifications, wherein each of the plurality of CTU status notifications is generated by …, and each of the plurality of CTU status notifications indicates a load status of the respective CTU, the load status indicating whether the respective CTU is partially loaded or fully loaded, a human using their mind to,...; selecting, by the … and based on the load statuses indicated by the plurality of CTU status notifications, a CTU to ship the load, wherein the selecting comprises: in response to receiving a CTU status notification that indicates a CTU is partially loaded, determining, by the …, whether the CTU is available to ship the load by comparing a remaining load capacity of the CTU with the load, wherein the remaining load capacity is determined by a scanning image included in the CTU status notification; calculating extra route time for each of plurality of the CTUs to deliver the load, wherein extra route time represents time for the respective CTU to deliver the load beyond a current delivery of the respective CTU; converting the extra route time to a delivery route matching score for each of the plurality of the CTUs; calculating a weighted total matching score of each of the plurality of the CTUs, wherein the weighted total matching score is computed based on one or more matching scores including the delivery route matching score, each of the one or more matching scores corresponding to a selection factor and a weight of the selection factor, and the weighted total matching score for each of the plurality of the CTUs is calculated based on the delivery route matching score of the respective CTU and the weight corresponding to the delivery route matching score; selecting the CTU based on the weighted total matching score of each of the plurality of the CTUs; and sending a shipping order, wherein the shipping order identifies the selected CTU...; therefore, the claims are directed to a mental process. 

The limitation regarding, calculating extra route time for each of plurality of the CTUs to deliver the load, wherein extra route time represents time for the respective CTU to deliver the load beyond a current delivery of the respective CTU; converting the extra route time to a delivery route matching score for each of the plurality of the CTUs; calculating a weighted total matching score of each of the plurality of the CTUs, wherein the weighted total matching score is computed based on one or more matching scores including the delivery route matching score, each of the one or more matching scores corresponding to a selection factor and a weight of the selection factor, and the weighted total matching score for each of the plurality of the CTUs is calculated based on the delivery route matching score of the respective CTU and the weight corresponding to the delivery route matching score; selecting the CTU based on the weighted total matching score of each of the plurality of the CTUs…, under the broadest reasonable interpretation, are directed to mathematical concepts. 

a shipping request…selecting…a CTU to ship the load…sending a shipping order, under the broadest reasonable interpretation, may be managing relationships between human drivers of the CTU and human shippers, therefore it is managing personal behavior or relationships or interactions between people. Further, improving an efficiency of a cargo shipping system…a shipping request…sending a shipping order, is fundamental economic principles, commercial interactions (i.e. contracts). Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process, mathematical concepts, and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 8, 15: computer-implemented, system, server, a cargo tracking device coupled with a respective CTU, electronic device, comprising: a memory; and at least one hardware processor communicatively coupled with the memory, non-transitory computer-readable medium, computing device 

and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

cargo transportation unit (CTU), while these elements is/are part of and directed to the abstract idea because this merely describes the information analyzed in the abstract idea, these elements also simply generally link the abstract idea to a field of use

Additionally, with respect to the receiving…., sending, elements, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are insignificant extra-solution activity, pre and post solution activity - i.e. data gathering – receiving… and data output – sending….

The limitations are directed to abstract idea as described above with respect to the first prong of Step 2A, i.e. mental process (i.e. human observing shipping container status and making mental decision based on human observation), mathematical concepts (human mentally calculate and formulate mathematical solutions based on human observation), organizing human activities(i.e. sending shipping order contracts), generally linked to a technical environment, i.e. computer sensors, performing extra-solution activities, i.e. data gathering and data output, as analyzed under Step 2A Prong 2. Thus, the claims are not a technical solution to a technical problem and do not integrate the recited abstract idea into a practical application.  Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). 

Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 



Thus, the claims do not “…reflect[] an improvement in the functioning of a computer, or an improvement to other technology or technical field," "use[] a judicial exception with [or in conjunction with] a particular machine or manufacture that is integral to the claim," combine the system to "effect[] a transformation or reduction of a particular article to a different state or thing," and "apply[] or use[] the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception"…







Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.  

Applicant submits, “…Claim 1, as amended, recites the following, among other things: calculating extra route time for each of plurality of the CTUs to deliver the load, wherein extra route time represents time for the respective CTU to deliver the load beyond a current delivery of the respective CTU; converting the extra route time to a delivery route matching score for each of the plurality of the CTUs; calculating a weighted total matching score of each of the plurality of the CTUs, wherein the weighted total matching score is computed based on one or more matching scores including the delivery route matching score, each of the one or more matching scores corresponding to a selection factor and a weight of the selection factor, and the weighted total matching score for each of the plurality of the CTUs is calculated based on the delivery route matching score of the respective CTU and the weight corresponding to the delivery route matching score; selecting the CTU based on the weighted total matching score of each of the plurality of the CTUs. In particular, for each of the multiple CTUs, the extra route time that is needed for the respective CTU to deliver the load beyond its current delivery route is calculated. The extra route time is converted to a delivery route matching score. The weighted total matching score of each CTU is calculated based on delivery route matching score of the respective CTU and the weight corresponding to the delivery route matching score. The Office Action acknowledges that Ahmadi fails to teach the features related to the extra route time. Office Action, p. 28. Instead, the Office Action offers Harris as teaching these features. Office Action, p. 28. Applicant respectfully disagrees....the above-cited portions of Harris describe modifying an existing route to add a further load and to modify the remaining route. However, the Office Action fails to cite any passages in Harris teaching or suggesting that extra route time is computed for each of multiple CTUs. Nor has Harris been shown to teach or suggest that, for each of these multiple CTUs, these extra route times are converted to delivery route matching scores, and a weighted total matching score of each CTU is calculated based on the delivery route matching score of the respective CTU and its corresponding weight for the selection of a CTU among these multiple CTUs. In contrast, the cited portions of Harris merely discuss modifying a delivery route when the additional load is already added to the current route of a CTU.....”. The Examiner respectfully disagrees.

Respectfully, Applicant’s argument requires that the each of the features of Harris are bodily incorporated into Ahmadi that each and every element is individually taught by a single reference. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one single or in all of the references. See id. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See id.; In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Under the broadest reasonably interpretation of the claim, Ahmadi teaches:
receiving, by the server, a plurality of cargo transportation unit (CTU) status notifications, wherein each of the plurality of CTU status notifications is generated by a cargo tracking device coupled with a respective CTU, and each of the plurality of CTU status notifications indicates a load status of the respective CTU, the load status indicating whether the respective CTU is partially loaded or fully loaded; (in at least [0033] discloses server(s) 21 are used to assist with computations conducted in background such as compatibility check, push notifications, Offer Suggestion, Offer Grading, tracking and tracing units or units elements [0035] discloses System 10 requires any registered transport-unit 15 to be equipped with a uniquely identifiable device capable of determining transport-unit's exact position in real-time 16. Examples of such devices are any commercially available plug and play GPS devices for laptops, GPS-capable smart phones, tablets or any Electronic On-board Recorder (EOBR). Such device should be coupled with an onboard wireless communication device (i.e. Satellite linked device, GSM, CDMA) 17 which is capable of transmitting and receiving data (including position data) to the system 10 web server 20 through available wireless communication infrastructure 18, 19. Methods described in system 10 could also be introduced to any commercially available GPS navigation device equipped or coupled with a wireless communication unit. [0075] discloses For further security shipper could check the unit's GPS identification code with what is shown on actual onboard device of the unit. As soon as shipper or carrier update load status to “Picked Up” system check onboard GPS position to verify whether the same onboard device 16 that accepted the load 12 was present at pickup or drop off location and otherwise warn the relevant users. [0047] discloses after receiving a dispatch offer from a shipper, the system 10 accepts the dispatch offer from the carrier (i.e. receiving a notification), and Once a transport-unit is dispatched, system 10 will calculate the transport-unit's remaining capacity (i.e. indicating partially or fully loaded) and require carrier to verify such calculation. Remaining capacity is calculated by subtracting acquired load's dimension/volume and weight from equipment's current capacity and weight respectively. Remaining capacity is used by system 10 to reject all the loads that exceed transport-unit's current capacity. However if the transport-unit has no remaining capacity, the transport-unit status will be set to “Offline” and the transport-unit becomes invisible to shippers for further load matching and assignment process. )
converting the ... route time to a delivery route matching score for each of the plurality of the CTUs; (in at least [0043] Quality database contains an additional table for all registered transport-units which stores measurable attributes relevant to individual units 90 such as dispatch speed 91, 96, insurance limits 92, 93, customer rating 94 and overall unit rating 95, etc. as illustrated in FIG. 5. Dispatch speed is a measure on how fast a unit could travel in any given time (i.e. miles per day or miles per hour). Dispatch speed could be assigned by carrier 96 as an average speed of unit or computed by system 91 by considering unit's remaining hours of service, average road speed for a given load and number of drivers assigned to the unit etc. which could be further adjusted by history of dispatch speed measured for that unit. [0077] Delay Forecast Analyzer is designed to assist shippers and carriers to predict potential delays for upcoming load pick up or drop off deadlines prior to or after dispatching process by informing users ahead of time in case such delays are detected. Users could further instruct the system 10 to use delay prediction information to block visibility and access of units that do not comply with load's pickup, load's delivery or both condition. User could also make an offer contingent upon if the unit meets load pick up, drop off or both deadline. In that case system withdraw the offer on user's behalf if system detects an unrecoverable delay greater than a predefined value set by user. Unrecoverable delays are delays that cannot be compensated by transport-unit under ideal conditions and will definitely result in untimely pickup or delivery of the load. System is able to perform such predictions by receiving drivers' available hours of service for a unit, unit's current location, unit dispatch speed as well as live traffic and navigation data related to pickup and delivery of the load. Such data could be provided by third parties (i.e. Google, EOBR system, etc.) or come from in-house database. Calculating the number of hours each unit driver can legally drive per 24 hours, average legal speed limit of fastest route to load's pick up or destination and unit dispatch speed etc., analyzer computes the distance unit can travel per every 24 hours and thus calculate unit's arrival time. )
calculating a weighted total matching score of each of the plurality of the CTUs, wherein the weighted total matching score is computed based on one or more matching scores including the delivery route matching score, each of the one or more matching scores corresponding to a selection factor and a weight of the selection factor, and the weighted total matching score for each of the plurality of the CTUs is calculated based on the delivery route matching score of the respective CTU and the weight corresponding to the delivery route matching score; (in at least [0007] discloses shippers could rely on system to perform various tasks from matching, negotiation and grading offers to finding and dispatching the best overall value offer on their behalf [0043] Quality database contains an additional table for all registered transport-units which stores measurable attributes relevant to individual units 90 such as dispatch speed 91, 96, insurance limits 92, 93, customer rating 94 and overall unit rating 95, etc. as illustrated in FIG. 5. Dispatch speed is a measure on how fast a unit could travel in any given time (i.e. miles per day or miles per hour). Dispatch speed could be assigned by carrier 96 as an average speed of unit or computed by system 91 by considering unit's remaining hours of service, average road speed for a given load and number of drivers assigned to the unit etc. which could be further adjusted by history of dispatch speed measured for that unit.  [0050]-[0065][Fig. 4]-[Fig. 7][Fig. 11][Fig. 14]-[Fig. 17] discloses System 10 is designed to assist shippers to find the best value offer…shippers to select one or more Quality Item 220, 221 and assign a weighing factor 222 for said item 220, 221. Quality Items 220, 221 could be any item from quality database tables or any other measurable attribute of the carrier, transport-unit and transport-unit's elements (i.e. favorability level 221)… Shipper must then set the weighting factor for Quality-Grade 230 as well as weighting factor for Price-Grade 231…Offer's Quality-Grade is then calculated by combining all weighted Quality-Item grades based on their corresponding weighting factor 263…Value-Grade is then calculated 265 by combining the weighted Quality-Grade and Price-Grade based on corresponding weighting factor 230, 231. The system 10 then use the “Value-Grade” to sort and prioritize offers in each category…Shippers could sort and prioritize offers solely based on Quality-Grade or Price-Grade by setting the relevant weighting factor to zero accordingly… [0077] Delay Forecast Analyzer is designed to assist shippers and carriers to predict potential delays for upcoming load pick up or drop off deadlines prior to or after dispatching process by informing users ahead of time in case such delays are detected. Users could further instruct the system 10 to use delay prediction information to block visibility and access of units that do not comply with load's pickup, load's delivery or both condition. User could also make an offer contingent upon if the unit meets load pick up, drop off or both deadline. In that case system withdraw the offer on user's behalf if system detects an unrecoverable delay greater than a predefined value set by user. Unrecoverable delays are delays that cannot be compensated by transport-unit under ideal conditions and will definitely result in untimely pickup or delivery of the load. System is able to perform such predictions by receiving drivers' available hours of service for a unit, unit's current location, unit dispatch speed as well as live traffic and navigation data related to pickup and delivery of the load. Such data could be provided by third parties (i.e. Google, EOBR system, etc.) or come from in-house database. Calculating the number of hours each unit driver can legally drive per 24 hours, average legal speed limit of fastest route to load's pick up or destination and unit dispatch speed etc., analyzer computes the distance unit can travel per every 24 hours and thus calculate unit's arrival time)

Although implied, Ahmadi does not expressly disclose the following limitations, which however, are taught by Harris,
converting the extra route time to a delivery route matching score for each of the plurality of the CTUs (in at least [0040] the route have specific time constraints associated with them. These time constraints may include specific times for departure and arrival at designated waypoints or time spans within which segments of the route must be completed. [0041] receiving delivery attributes, generating predictive models and pricing models, routing and asset coordination, managing real-time information, updating routing and asset coordination, user notifications, executing and completing delivery task [0050] Loads may be automatically scheduled based on the optimal matching of attributes while satisfying the pickup and delivery criteria, source specifications, destination specifications, minimizing the number of assigned TR(s), overall costs, etc. [0057] recalculate a new automated route from the current position of the TR(s) based on the new circumstances. Accordingly, using the new automated route information, the method 200 may continue to the automated dispatcher in steps 250-255 to determine if TR changes are required [0059] real-time factors that affect the delivery of the load on its assigned route may be monitored and used to further optimize the delivery. Examples of these real-time factors may include, but are not limited to, traffic information (e.g., alerts, congestion, incidents, etc.) along the route, the availability of segments of the route, changes to the availability of one or more TRs [0078] FIG. 12 shows an exemplary flowchart 1200 for assigning resources and routes for a load using the vehicle delivery and tracking service…the received attributes may include, for example, load attributes 1205, TR attributes 1210, route attributes 1215, delivery attributes 1220, external real-time data with attributes 1225, etc…[0083] dynamic pricing may be affected by a number of factors, including the attributes of the load, the TR attributes required for the Loads transportation and the route required to complete the delivery combined with the availability of appropriate TRs around the desired time of the delivery...The attributes of the load may determine the minimum requirements for the attributes of the TR that is required to transport the load...the minimum attributes for the TRs that are implied by the load may create sets of TRs from different TR classes that are capable of transporting a load along any route. Therefore, any TR that meets or exceeds the load and route attributes necessary to transport a load may be used [0085] Since TR availability may be affected in real-time, a more cost effective TR that meets all the load attributes may become available to deliver the load at anytime before the delivery, and thus may then become part of the superset of TRs available for a delivery task. If a route is comprised of multiple segments and multiple TRs are to be assigned for a delivery task, this real-time calculation may be performed for each segment. The aggregate of all the segments may become the overall price estimate or price for the route.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ahmadi by, …receiving, via a software application, delivery task attributes over a network for delivering a physical load from a source to a destination, the delivery task attributes including at least source specifications, destination specifications and load attributes, automatically generating routing information for the physical load based on at least one of the delivery task attributes, automatically assigning a transportation resource to the delivery task based on at least one of the delivery task attributes and transportation resource attributes, transmitting a dispatch over the network to the assigned transportation resource, the dispatch including the routing information and at least one of the delivery task attributes, receiving delivery monitoring information during an execution of the delivery task, and transmitting a notification over the network to at least one of the assigned transportation resource and a user of the software application of the delivery monitoring information.…some routes may also have dynamic attributes updated in real-time, such as traffic congestion, closure, weather, tolls, time, distance, etc. Dynamic routing may be implemented to allow a given scheduled route, or an existing route to be modified to accommodate specific changes or exceptions, such as, for example, to add a further load. In this example, this further load may impact or otherwise modify the remaining route and/or segments based on the load's attributes, the routing and TR that comprise the current route…exception handling may require routing and/or TR modification to a route in real-time in order to potentially remedy the situation…the route have specific time constraints associated with them. These time constraints may include specific times for departure and arrival at designated waypoints or time spans within which segments of the route must be completed…each of the time constraints for delivery and/or pickup may be taken, into consideration across all of the segments of the route…a TR assigned to a delivery task having sufficient time to travel to the source specified in step 220 may be assigned to an existing route… Prior to the execution of the delivery task, the planned route may represent the current route, the assigned TRs and the load of the delivery to be executed. The planned route may then be recalculated as any more optimal TRs become available prior to, or during, the execution of the delivery task … recalculate a new automated route from the current position of the TR(s) based on the new circumstances. Accordingly, using the new automated route information…train the system using machine-based learning 1235. Through the use of technologies such as Pattern Analysis and Machine Intelligence (PAMI), the information from the historical database 1230, as well as current task attributes, may be monitored and recorded relating to attributes of the loads to be delivered, the TRs to execute the deliveries and particulars of the routes employed in those deliveries…., as taught by Harris, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Ahmadi with the motivation of,…given real-time progress to the consumer…to monitor the delivery progress in real-time or to change the delivery outcomes digitally…alerting any of the parties associated with the process electronically, and in real-time…leverage both existing and third-party transportation assets in real-time for optimal scheduling and dispatching of delivery services…employ M2M interactions to improve real-time information distribution, agent communications and facilitate the movement of goods…Improving the precision to optimize the automated routing and TR assignment in the dispatching process may increase the probability that the delivery execution is completed on time, with minimum exceptional event(s) or change… Loads may be automatically scheduled based on the optimal matching of attributes while satisfying the pickup and delivery criteria, source specifications, destination specifications, minimizing the number of assigned TR(s), overall costs, etc…  to enhance both the accuracy and the confidence (e.g., probability of being correct) of the prediction being made… allow the user 130 to discover all the information about same day deliveries, such as the location and movement of the delivery vehicle(s) transporting the goods, mapping, projected times of arrivals, driver information, driver/vehicle provider ratings, costs, video surveillance of the goods and vehicle, etc…provide an estimated cost calculation for each of the routing options….cost estimates may be refined during the assignment process…assign TRs to routes up to the moment that a TR is required may allow for the system to select an optimal outcome from all of the alternatives that are predicted…to optimize selection based on different outcomes, such as lowest predicted price or highest probability of completion. Thus, TR utilization may be maximized while minimizing the operating cost of a TR or fleet of TRs…., as recited in Harris.






Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claims (1 and similarly 8 and 15) recite,
“A … method for improving an efficiency of a cargo shipping …, comprising: 
receiving, by a …, a shipping request for a load; 
receiving, by the …, a plurality of cargo transportation unit (CTU) status notifications, wherein each of the plurality of CTU status notifications is generated by …, and each of the plurality of CTU status notifications indicates a load status of the respective CTU, the load status indicating whether the respective CTU is partially loaded or fully loaded; 
selecting, by the … and based on the load statuses indicated by the plurality of CTU status notifications, a CTU to ship the load, wherein the selecting comprises: 
in response to receiving a CTU status notification that indicates a CTU is partially loaded, determining, by the …, whether the CTU is available to ship the load by comparing a remaining load capacity of the CTU with the load, wherein the remaining load capacity is determined by a scanning image included in the CTU status notification
calculating extra route time for each of plurality of the CTUs to deliver the load, wherein extra route time represents time for the respective CTU to deliver the load beyond a current delivery of the respective CTU; 
converting the extra route time to a delivery route matching score for each of the plurality of the CTUs;
calculating a weighted total matching score of each of the plurality of the CTUs, wherein the weighted total matching score is computed based on one or more matching scores including the delivery route matching score, each of the one or more matching scores corresponding to a selection factor and a weight of the selection factor, and the weighted total matching score for each of the plurality of the CTUs is calculated based on the delivery route matching score of the respective CTU and the weight corresponding to the delivery route matching score; 
selecting the CTU based on the weighted total matching score of each of the plurality of the CTUs; and 
sending a shipping order, wherein the shipping order identifies the selected CTU.”


Analyzing under Step 2A, Prong 1:
The limitations regarding, receiving, by a …, a shipping request for a load; receiving, by the …, a plurality of cargo transportation unit (CTU) status notifications, wherein each of the plurality of CTU status notifications is generated by …, and each of the plurality of CTU status notifications indicates a load status of the respective CTU, the load status indicating whether the respective CTU is partially loaded or fully loaded; selecting, by the … and based on the load statuses indicated by the plurality of CTU status notifications, a CTU to ship the load, wherein the selecting comprises: in response to receiving a CTU status notification that indicates a CTU is partially loaded, determining, by the …, whether the CTU is available to ship the load by comparing a remaining load capacity of the CTU with the load, wherein the remaining load capacity is determined by a scanning image included in the CTU status notification; calculating extra route time for each of plurality of the CTUs to deliver the load, wherein extra route time represents time for the respective CTU to deliver the load beyond a current delivery of the respective CTU; converting the extra route time to a delivery route matching score for each of the plurality of the CTUs; calculating a weighted total matching score of each of the plurality of the CTUs, wherein the weighted total matching score is computed based on one or more matching scores including the delivery route matching score, each of the one or more matching scores corresponding to a selection factor and a weight of the selection factor, and the weighted total matching score for each of the plurality of the CTUs is calculated based on the delivery route matching score of the respective CTU and the weight corresponding to the delivery route matching score; selecting the CTU based on the weighted total matching score of each of the plurality of the CTUs; and sending a shipping order, wherein the shipping order identifies the selected CTU, under the broadest reasonable interpretation, may be interpreted to include a human receiving, by a …, a shipping request for a load; receiving, by the …, a plurality of cargo transportation unit (CTU) status notifications, wherein each of the plurality of CTU status notifications is generated by …, and each of the plurality of CTU status notifications indicates a load status of the respective CTU, the load status indicating whether the respective CTU is partially loaded or fully loaded, a human using their mind to,...; selecting, by the … and based on the load statuses indicated by the plurality of CTU status notifications, a CTU to ship the load, wherein the selecting comprises: in response to receiving a CTU status notification that indicates a CTU is partially loaded, determining, by the …, whether the CTU is available to ship the load by comparing a remaining load capacity of the CTU with the load, wherein the remaining load capacity is determined by a scanning image included in the CTU status notification; calculating extra route time for each of plurality of the CTUs to deliver the load, wherein extra route time represents time for the respective CTU to deliver the load beyond a current delivery of the respective CTU; converting the extra route time to a delivery route matching score for each of the plurality of the CTUs; calculating a weighted total matching score of each of the plurality of the CTUs, wherein the weighted total matching score is computed based on one or more matching scores including the delivery route matching score, each of the one or more matching scores corresponding to a selection factor and a weight of the selection factor, and the weighted total matching score for each of the plurality of the CTUs is calculated based on the delivery route matching score of the respective CTU and the weight corresponding to the delivery route matching score; selecting the CTU based on the weighted total matching score of each of the plurality of the CTUs; and sending a shipping order, wherein the shipping order identifies the selected CTU...; therefore, the claims are directed to a mental process. 

The limitation regarding, calculating extra route time for each of plurality of the CTUs to deliver the load, wherein extra route time represents time for the respective CTU to deliver the load beyond a current delivery of the respective CTU; converting the extra route time to a delivery route matching score for each of the plurality of the CTUs; calculating a weighted total matching score of each of the plurality of the CTUs, wherein the weighted total matching score is computed based on one or more matching scores including the delivery route matching score, each of the one or more matching scores corresponding to a selection factor and a weight of the selection factor, and the weighted total matching score for each of the plurality of the CTUs is calculated based on the delivery route matching score of the respective CTU and the weight corresponding to the delivery route matching score; selecting the CTU based on the weighted total matching score of each of the plurality of the CTUs…, under the broadest reasonable interpretation, are directed to mathematical concepts. 

Further, because a shipping request…selecting…a CTU to ship the load…sending a shipping order, under the broadest reasonable interpretation, may be managing relationships between human drivers of the CTU and human shippers, therefore it is managing personal behavior or relationships or interactions between people. Further, improving an efficiency of a cargo shipping system…a shipping request…sending a shipping order, is fundamental economic principles, commercial interactions (i.e. contracts). Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process, mathematical concepts, and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 8, 15: computer-implemented, system, server, a cargo tracking device coupled with a respective CTU, electronic device, comprising: a memory; and at least one hardware processor communicatively coupled with the memory, non-transitory computer-readable medium, computing device 

and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and 

Regarding the element, cargo transportation unit (CTU), while these elements is/are part of and directed to the abstract idea because this merely describes the information analyzed in the abstract idea, these elements also simply generally link the abstract idea to a field of use

Additionally, with respect to the receiving…., sending, elements, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are insignificant extra-solution activity, pre and post solution activity - i.e. data gathering – receiving… and data output – sending….


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the Applicant’s own disclosure [0015][0016]-[0020] The cargo tracking device 104 represents an application, software, software modules, hardware, or any combinations thereof that can be configured to provide status notifications of the CTU 102. [0030] Turning to a general description, a mobile device, e.g., the driver client device 114, the shunt client device 122, or the cargo client device 132, may include, without limitation, any of the following: computing device, mobile electronic device, user device, mobile station, subscriber station, portable electronic device, mobile communications device, wireless modem, wireless terminal, television, printer or other peripheral, vehicle, or any other electronic device capable of sending and receiving data. Examples of a mobile device may include, without limitation, a cellular phone, personal data assistant (PDA), smart phone, laptop, tablet, personal computer (PC), pager, portable computer, portable gaming device, wearable electronic device, health/medical/fitness device, camera, or other mobile communications devices having components for communicating voice or data via a wireless communication network [0041][0057] person can use a desktop computer, a terminal station, or any other computing device to send the supplemental information [00101]  the cargo processing server 142 can include mobile or personal computers. [00102] The cargo processing server 142 may comprise a computer that includes an input device, such as a keypad, keyboard, touch screen, microphone, speech recognition device, other device that can accept user information, and/or an output device that conveys information associated with the operation of the computer, including digital data, visual and/or audio information, or a GUI. [00119] The terms "data processing apparatus," "computer," or "electronic computer device" (or equivalent as understood by one of ordinary skill in the art) refer to data processing hardware and encompass all kinds of apparatus, devices, and machines for processing data, including by way of example, a programmable processor, a computer, or multiple processors or computers. [00120] A computer program can be deployed to be executed on one computer or on multiple computers that are located at one site or distributed across multiple sites and interconnected by a communication network. [00129] although features may be described above as acting in certain combinations and even initially claimed as such, one or more features from a claimed combination can, in some cases, be excised from the combination, and the claimed combination may be directed to a sub-combination or variation of a sub-combination. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, 

Regarding the element, cargo transportation unit (CTU), analyzed under step 2B are not significantly more, as per disclosure in the prior art references, in at least Yu US20150006005A1 [0195] This may be accomplished in any suitable manner, such as closing the cargo compartment door and pressing a button indicating that the item has been loaded, Berger US20090322510A1 [0009] Specifically, in 1959, U.S. ports were loading and unloading 0.627 tons per man-hour. By 1976, with container shipping well established [0056] The CSD program is aimed at minimizing the time/effort needed to accurately determine the history of the openings and closures of a container's door after the container is at a terminal location. The CSD program is based on RFID technology and closely resembles a system known as CommerceGuard and provided by General Electric, Jones US20030195696A1 [0073] a vehicle door sensor and a location device (e.g., GPS) which may be compared for knowing if the driver has started to the next stop. A cross reference of these sensors and switches can make a determination between the vehicle making a delivery stop and stopping at a road sign or red light or rest area. By comparing the location device outputs and determining when the vehicle is stopped, with the delivery door sensor, a determination of a stop can be assured. Other calculations can be utilized on single sensors such as to count the number of times the delivery door opens and closes, or as a package is scanned as it enters or leaves a vehicle [0104] discloses the VCU 12 determines, continuously or periodically, the location of the delivery vehicle 19 by the GPS 25 and sends the BSCU 14 (FIG. 1) the location information in view of the planned route or stop sequence data (derived from initialization of the packages on the vehicle and/or mapping technologies, Arunapuram US20120158608A1 [0003] discloses monitor and manage the deployment, location, and routes of their shipments, Harris US20150278759A1 [0022] discloses specify items, time and place for delivery, monitor the status/location of items in-transit, and “handing off” pickup and delivery for the user. Furthermore, the user may also track a series of TRs, such as components used for trucking (e.g., short haul, long haul, ship transportation, etc.) and components used for transport (e.g., trucks, containers, trailers, semi-trailers, tankers, containers on a truck, vessel, plane, etc.). As such, do not amount to significantly more than the above-identified judicial exceptions (the abstract idea) in Claim 1, 8 and 15.

Moreover, the remaining elements of Dependent Claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, Claims 1-5, 7-12, 14-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20170344932A1 to Ahmadi, (hereinafter referred to as “Ahmadi”)  in view of US Patent Publication to US20150278759A1 to Harris et al. (hereinafter referred to as “Harris”) in view of WIPO Patent Publication to WO2011038018A1 to Aladesuyi et al. (hereinafter referred to as “Aladesuyi”) 

As per Claim 1, Ahmadi teaches: A computer-implemented method for improving an efficiency of a cargo shipping system, comprising:
receiving, by a server, a shipping request for a load; (in at least [0047] discloses Load Acquisition: FIG. 10… shipper has requested a new offer, carrier could send or respond with a committed 186 or none-committed 184 offer or reject 183 said load. [0071][Fig. 22] discloses system 10 will request offers 402 from all transport-units meeting shipper's preferences for a given load)
receiving, by the server, a plurality of cargo transportation unit (CTU) status notifications, wherein each of the plurality of CTU status notifications is generated by a cargo tracking device coupled with a respective CTU, and each of the plurality of CTU status notifications indicates a load status of the respective CTU, the load status indicating whether the respective CTU is partially loaded or fully loaded; (in at least [0033] discloses server(s) 21 are used to assist with computations conducted in background such as compatibility check, push notifications, Offer Suggestion, Offer Grading, tracking and tracing units or units elements [0035] discloses System 10 requires any registered transport-unit 15 to be equipped with a uniquely identifiable device capable of determining transport-unit's exact position in real-time 16. Examples of such devices are any commercially available plug and play GPS devices for laptops, GPS-capable smart phones, tablets or any Electronic On-board Recorder (EOBR). Such device should be coupled with an onboard wireless communication device (i.e. Satellite linked device, GSM, CDMA) 17 which is capable of transmitting and receiving data (including position data) to the system 10 web server 20 through available wireless communication infrastructure 18, 19. Methods described in system 10 could also be introduced to any commercially available GPS navigation device equipped or coupled with a wireless communication unit. [0075] discloses For further security shipper could check the unit's GPS identification code with what is shown on actual onboard device of the unit. As soon as shipper or carrier update load status to “Picked Up” system check onboard GPS position to verify whether the same onboard device 16 that accepted the load 12 was present at pickup or drop off location and otherwise warn the relevant users. [0047] discloses after receiving a dispatch offer from a shipper, the system 10 accepts the dispatch offer from the carrier (i.e. receiving a notification), and Once a transport-unit is dispatched, system 10 will calculate the transport-unit's remaining capacity (i.e. indicating partially or fully loaded) and require carrier to verify such calculation. Remaining capacity is calculated by subtracting acquired load's dimension/volume and weight from equipment's current capacity and weight respectively. Remaining capacity is used by system 10 to reject all the loads that exceed transport-unit's current capacity. However if the transport-unit has no remaining capacity, the transport-unit status will be set to “Offline” and the transport-unit becomes invisible to shippers for further load matching and assignment process. )
selecting, by the server and based on the load statuses indicated by the plurality of CTU status notifications, a CTU to ship the load, wherein the selecting comprises: (in at least [0034] discloses Shippers 11, consignees 23, and carriers 14 are able to connect and communicate to system 10 by means of any personal computational device 13 [0039]-[0050][Fig. 2][Fig. 8]-[Fig. 11] discloses an onboard GPS-cable device 16 and a driver (if applicable) for said unit 15. By providing unit's current capacity and setting the availability status of unit to “online” carrier instruct the system 10 to constantly capture and broadcast unit's real time position to shippers in addition to information regarding to quality and feedback rating of the unit and its elements…Compatibility Check: As soon as there is at least one “available” load 12 and one “available” transport-unit 15, compatibility check algorithm 130 will engage in background for every individual loads and transport-unit…considers basic variable and non-variable factors for load and transport-unit such as:…current location…As soon as one or more compatible load(s) is found for a given transport-unit 181, carrier could review 182 such list and is able to perform several actions depending on the status of a load…For example for a load that has no offer or if shipper has requested a new offer, carrier could send or respond with a committed 186 or none-committed 184 offer or reject 183 said load…Before an action is performed 191 system 10 check whether that action is still valid 189 in case the load status has changed since last time user page was refreshed and if action is no longer valid 189 user is notified 190 accordingly…system 10 will calculate the transport-unit's remaining capacity and require carrier to verify such calculation. Remaining capacity is calculated by subtracting acquired load's dimension/volume and weight from equipment's current capacity and weight respectively. Remaining capacity is used by system 10 to reject all the loads that exceed transport-unit's current capacity. However if the transport-unit has no remaining capacity, the transport-unit status will be set to “Offline” and the transport-unit becomes invisible to shippers for further load matching and assignment process)
in response to receiving a CTU status notification that indicates a CTU is partially loaded, determining, by the server, whether the CTU is available to ship the load by comparing a remaining load capacity of the CTU with the load, wherein the remaining load capacity is determined by … in the CTU status notification; (in at least [0039] discloses For instance an on-road-trucking-carrier should designate a tractor, a trailer (if applicable), an onboard GPS-cable device 16 and a driver (if applicable) for said unit 15. By providing unit's current capacity and setting the availability status of unit to “online” carrier instruct the system 10 to constantly capture and broadcast unit's real time position to shippers in addition to information regarding to quality and feedback rating of the unit and its elements. [0044] discloses As soon as there is at least one “available” load 12 and one “available” transport-unit 15, compatibility check algorithm 130 will engage in background for every individual loads and transport-unit as illustrated in FIG. 8…system 10 considers basic variable and non-variable factors for load and transport-unit such as: whether a load is hazmat or require refrigeration, load's dimension/volume/weight, load's pickup/delivery time, load's origin/destination and transport-units' remaining capacity, current location, unit's driver endorsements (hazmat, tanker, TWIC card, etc) and equipment type to name a few...This process is constantly repeated in background so if a previously compatible pair of load and transport-unit are no longer compatible (i.e. transport-unit travels outside of load's broadcast radius etc.) the pair will no longer be considered compatible 136. Such discovery is then broadcasted to all relevant component of system 10 for further processing. [0047] discloses after receiving a dispatch offer from a shipper, the system 10 accepts the dispatch offer from the carrier (i.e. receiving a notification), and Once a transport-unit is dispatched (i.e. in response), system 10 will calculate the transport-unit's remaining capacity (i.e. indicating partially or fully loaded) and require carrier to verify such calculation. Remaining capacity is calculated by subtracting acquired load's dimension/volume and weight from equipment's current capacity and weight respectively. Remaining capacity is used by system 10 to reject all the loads that exceed transport-unit's current capacity (i.e. determining whether the CTU is available). However if the transport-unit has no remaining capacity, the transport-unit status will be set to “Offline” and the transport-unit becomes invisible to shippers for further load matching and assignment process)
calculating … route time for each of plurality of the CTUs to deliver the load, wherein …; (in at least [0042] system 10 to only allow loads in a defined corridor 59 along one or more specific route 57 for a specific length of that route 58. In that case only loads inside said corridor 59 will be considered for the transport-unit. [0077] Calculating the number of hours each unit driver can legally drive per 24 hours, average legal speed limit of fastest route to load's pick up or destination and unit dispatch speed etc., analyzer computes the distance unit can travel per every 24 hours and thus calculate unit's arrival time.) 
converting the ... route time to a delivery route matching score for each of the plurality of the CTUs; (in at least [0043] Quality database contains an additional table for all registered transport-units which stores measurable attributes relevant to individual units 90 such as dispatch speed 91, 96, insurance limits 92, 93, customer rating 94 and overall unit rating 95, etc. as illustrated in FIG. 5. Dispatch speed is a measure on how fast a unit could travel in any given time (i.e. miles per day or miles per hour). Dispatch speed could be assigned by carrier 96 as an average speed of unit or computed by system 91 by considering unit's remaining hours of service, average road speed for a given load and number of drivers assigned to the unit etc. which could be further adjusted by history of dispatch speed measured for that unit. [0077] Delay Forecast Analyzer is designed to assist shippers and carriers to predict potential delays for upcoming load pick up or drop off deadlines prior to or after dispatching process by informing users ahead of time in case such delays are detected. Users could further instruct the system 10 to use delay prediction information to block visibility and access of units that do not comply with load's pickup, load's delivery or both condition. User could also make an offer contingent upon if the unit meets load pick up, drop off or both deadline. In that case system withdraw the offer on user's behalf if system detects an unrecoverable delay greater than a predefined value set by user. Unrecoverable delays are delays that cannot be compensated by transport-unit under ideal conditions and will definitely result in untimely pickup or delivery of the load. System is able to perform such predictions by receiving drivers' available hours of service for a unit, unit's current location, unit dispatch speed as well as live traffic and navigation data related to pickup and delivery of the load. Such data could be provided by third parties (i.e. Google, EOBR system, etc.) or come from in-house database. Calculating the number of hours each unit driver can legally drive per 24 hours, average legal speed limit of fastest route to load's pick up or destination and unit dispatch speed etc., analyzer computes the distance unit can travel per every 24 hours and thus calculate unit's arrival time. )
calculating a weighted total matching score of each of the plurality of the CTUs, wherein the weighted total matching score is computed based on one or more matching scores including the delivery route matching score, each of the one or more matching scores corresponding to a selection factor and a weight of the selection factor, and the weighted total matching score for each of the plurality of the CTUs is calculated based on the delivery route matching score of the respective CTU and the weight corresponding to the delivery route matching score; (in at least [0007] discloses shippers could rely on system to perform various tasks from matching, negotiation and grading offers to finding and dispatching the best overall value offer on their behalf [0043] Quality database contains an additional table for all registered transport-units which stores measurable attributes relevant to individual units 90 such as dispatch speed 91, 96, insurance limits 92, 93, customer rating 94 and overall unit rating 95, etc. as illustrated in FIG. 5. Dispatch speed is a measure on how fast a unit could travel in any given time (i.e. miles per day or miles per hour). Dispatch speed could be assigned by carrier 96 as an average speed of unit or computed by system 91 by considering unit's remaining hours of service, average road speed for a given load and number of drivers assigned to the unit etc. which could be further adjusted by history of dispatch speed measured for that unit.  [0050]-[0065][Fig. 4]-[Fig. 7][Fig. 11][Fig. 14]-[Fig. 17] discloses System 10 is designed to assist shippers to find the best value offer…shippers to select one or more Quality Item 220, 221 and assign a weighing factor 222 for said item 220, 221. Quality Items 220, 221 could be any item from quality database tables or any other measurable attribute of the carrier, transport-unit and transport-unit's elements (i.e. favorability level 221)… Shipper must then set the weighting factor for Quality-Grade 230 as well as weighting factor for Price-Grade 231…Offer's Quality-Grade is then calculated by combining all weighted Quality-Item grades based on their corresponding weighting factor 263…Value-Grade is then calculated 265 by combining the weighted Quality-Grade and Price-Grade based on corresponding weighting factor 230, 231. The system 10 then use the “Value-Grade” to sort and prioritize offers in each category…Shippers could sort and prioritize offers solely based on Quality-Grade or Price-Grade by setting the relevant weighting factor to zero accordingly… [0077] Delay Forecast Analyzer is designed to assist shippers and carriers to predict potential delays for upcoming load pick up or drop off deadlines prior to or after dispatching process by informing users ahead of time in case such delays are detected. Users could further instruct the system 10 to use delay prediction information to block visibility and access of units that do not comply with load's pickup, load's delivery or both condition. User could also make an offer contingent upon if the unit meets load pick up, drop off or both deadline. In that case system withdraw the offer on user's behalf if system detects an unrecoverable delay greater than a predefined value set by user. Unrecoverable delays are delays that cannot be compensated by transport-unit under ideal conditions and will definitely result in untimely pickup or delivery of the load. System is able to perform such predictions by receiving drivers' available hours of service for a unit, unit's current location, unit dispatch speed as well as live traffic and navigation data related to pickup and delivery of the load. Such data could be provided by third parties (i.e. Google, EOBR system, etc.) or come from in-house database. Calculating the number of hours each unit driver can legally drive per 24 hours, average legal speed limit of fastest route to load's pick up or destination and unit dispatch speed etc., analyzer computes the distance unit can travel per every 24 hours and thus calculate unit's arrival time)
selecting the CTU based on the weighted total matching score of each of the plurality of the CTUs; and (in at least [0044] Only when all basic compatibility and user preference check are met the load and transport-unit are considered compatible 140 and become visible to respective parties [0048] Shipper could optionally send a dispatch offer 208 to any transport-unit)
sending a shipping order, wherein the shipping order identifies the selected CTU. (in at least [0039] discloses enable shippers 11 to identify, grade, interact, rate and conduct business with individual units 15 and their elements (rather than carrier 14 as a whole) carriers 14 are required to create individual profiles for elements that comprise each transport-unit 15. [0048] discloses Load Assignment: FIG. 10…send a dispatch offer 208 to any transport-unit with a pending offer and is permitted to retract said dispatch offer 207 if carrier has not yet accepted the offer. [0071][Fig. 22] discloses system check to see if the offer is below shipper's desired price in its category 416. If that is the case and system is allowed 410, system sends a dispatch offer to the unit immediately 411…if system is allowed to send dispatch offer 419 said unit is permitted to resubmit a reduced offer below shipper's desired price in its category 421 if the carrier wish to be considered for immediate dispatch. In case shipper has not instructed the system 10 to consider the max price for dispatch 403 if desired price is not met all offers above shipper's desired price will be saved to be reviewed by shipper to make a decision personally later on.)


Although implied, Ahmadi does not expressly disclose the following limitations, which however, are taught by Harris,
…a scanning image included in the CTU status notification (in at least [0025] dangerous or sensitive items, may include audio and/or video monitoring, image-based monitoring, location-based monitoring (e.g., GPS tracking) and/or environmental condition monitoring (e.g., temperature, humidity, etc.) [0083] The attributes of the load may determine the minimum requirements for the attributes of the TR that is required to transport the load. These attributes may include size, weight, refrigeration requirements and other environment factors, security, video monitoring, etc.)
calculating extra route time for each of plurality of the CTUs to deliver the load, wherein extra route time represents time for the respective CTU to deliver the load beyond a current delivery of the respective CTU; (in at least [0034] some routes may also have dynamic attributes updated in real-time, such as traffic congestion, closure, weather, tolls, time, distance, etc. Dynamic routing may be implemented to allow a given scheduled route, or an existing route to be modified to accommodate specific changes or exceptions, such as, for example, to add a further load. In this example, this further load may impact or otherwise modify the remaining route and/or segments based on the load's attributes, the routing and TR that comprise the current route. [0039] exception handling may require routing and/or TR modification to a route in real-time in order to potentially remedy the situation [0040] the route have specific time constraints associated with them. These time constraints may include specific times for departure and arrival at designated waypoints or time spans within which segments of the route must be completed [0047] each of the time constraints for delivery and/or pickup may be taken, into consideration across all of the segments of the route [0054] a TR assigned to a delivery task having sufficient time to travel to the source specified in step 220 may be assigned to an existing route… Prior to the execution of the delivery task, the planned route may represent the current route, the assigned TRs and the load of the delivery to be executed. The planned route may then be recalculated as any more optimal TRs become available prior to, or during, the execution of the delivery task [0057] recalculate a new automated route from the current position of the TR(s) based on the new circumstances. Accordingly, using the new automated route information [0085] estimating a price rate based on mileage and/or time, a type of the load, the route assigned, the class of TR to be used to transport the load, etc. Since TR availability may be affected in real-time, a more cost effective TR that meets all the load attributes may become available to deliver the load at anytime before the delivery, and thus may then become part of the superset of TRs available for a delivery task. If a route is comprised of multiple segments and multiple TRs are to be assigned for a delivery task, this real-time calculation may be performed for each segment. )
converting the extra route time to a delivery route matching score for each of the plurality of the CTUs (in at least [0040] the route have specific time constraints associated with them. These time constraints may include specific times for departure and arrival at designated waypoints or time spans within which segments of the route must be completed. [0041] receiving delivery attributes, generating predictive models and pricing models, routing and asset coordination, managing real-time information, updating routing and asset coordination, user notifications, executing and completing delivery task [0050] Loads may be automatically scheduled based on the optimal matching of attributes while satisfying the pickup and delivery criteria, source specifications, destination specifications, minimizing the number of assigned TR(s), overall costs, etc. [0057] recalculate a new automated route from the current position of the TR(s) based on the new circumstances. Accordingly, using the new automated route information, the method 200 may continue to the automated dispatcher in steps 250-255 to determine if TR changes are required [0059] real-time factors that affect the delivery of the load on its assigned route may be monitored and used to further optimize the delivery. Examples of these real-time factors may include, but are not limited to, traffic information (e.g., alerts, congestion, incidents, etc.) along the route, the availability of segments of the route, changes to the availability of one or more TRs [0078] FIG. 12 shows an exemplary flowchart 1200 for assigning resources and routes for a load using the vehicle delivery and tracking service…the received attributes may include, for example, load attributes 1205, TR attributes 1210, route attributes 1215, delivery attributes 1220, external real-time data with attributes 1225, etc…[0083] dynamic pricing may be affected by a number of factors, including the attributes of the load, the TR attributes required for the Loads transportation and the route required to complete the delivery combined with the availability of appropriate TRs around the desired time of the delivery...The attributes of the load may determine the minimum requirements for the attributes of the TR that is required to transport the load...the minimum attributes for the TRs that are implied by the load may create sets of TRs from different TR classes that are capable of transporting a load along any route. Therefore, any TR that meets or exceeds the load and route attributes necessary to transport a load may be used [0085] Since TR availability may be affected in real-time, a more cost effective TR that meets all the load attributes may become available to deliver the load at anytime before the delivery, and thus may then become part of the superset of TRs available for a delivery task. If a route is comprised of multiple segments and multiple TRs are to be assigned for a delivery task, this real-time calculation may be performed for each segment. The aggregate of all the segments may become the overall price estimate or price for the route.)
calculating … matching score of each of the plurality of the CTUs, …; (in at least [0040] the route have specific time constraints associated with them. These time constraints may include specific times for departure and arrival at designated waypoints or time spans within which segments of the route must be completed. [0041] receiving delivery attributes, generating predictive models and pricing models, routing and asset coordination, managing real-time information, updating routing and asset coordination, user notifications, executing and completing delivery task,[0050] Loads may be automatically scheduled based on the optimal matching of attributes while satisfying the pickup and delivery criteria, source specifications, destination specifications, minimizing the number of assigned TR(s), overall costs, etc. [0057] recalculate a new automated route from the current position of the TR(s) based on the new circumstances. Accordingly, using the new automated route information, the method 200 may continue to the automated dispatcher in steps 250-255 to determine if TR changes are required [0078] FIG. 12 shows an exemplary flowchart 1200 for assigning resources and routes for a load using the vehicle delivery and tracking service…the received attributes may include, for example, load attributes 1205, TR attributes 1210, route attributes 1215, delivery attributes 1220, external real-time data with attributes 1225, etc…[0080] train the system using machine-based learning 1235. Through the use of technologies such as Pattern Analysis and Machine Intelligence (PAMI), the information from the historical database 1230, as well as current task attributes, may be monitored and recorded relating to attributes of the loads to be delivered, the TRs to execute the deliveries and particulars of the routes employed in those deliveries.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ahmadi by, …receiving, via a software application, delivery task attributes over a network for delivering a physical load from a source to a destination, the delivery task attributes including at least source specifications, destination specifications and load attributes, automatically generating routing information for the physical load based on at least one of the delivery task attributes, automatically assigning a transportation resource to the delivery task based on at least one of the delivery task attributes and transportation resource attributes, transmitting a dispatch over the network to the assigned transportation resource, the dispatch including the routing information and at least one of the delivery task attributes, receiving delivery monitoring information during an execution of the delivery task, and transmitting a notification over the network to at least one of the assigned transportation resource and a user of the software application of the delivery monitoring information.…some routes may also have dynamic attributes updated in real-time, such as traffic congestion, closure, weather, tolls, time, distance, etc. Dynamic routing may be implemented to allow a given scheduled route, or an existing route to be modified to accommodate specific changes or exceptions, such as, for example, to add a further load. In this example, this further load may impact or otherwise modify the remaining route and/or segments based on the load's attributes, the routing and TR that comprise the current route…exception handling may require routing and/or TR modification to a route in real-time in order to potentially remedy the situation…the route have specific time constraints associated with them. These time constraints may include specific times for departure and arrival at designated waypoints or time spans within which segments of the route must be completed…each of the time constraints for delivery and/or pickup may be taken, into consideration across all of the segments of the route…a TR assigned to a delivery task having sufficient time to travel to the source specified in step 220 may be assigned to an existing route… Prior to the execution of the delivery task, the planned route may represent the current route, the assigned TRs and the load of the delivery to be executed. The planned route may then be recalculated as any more optimal TRs become available prior to, or during, the execution of the delivery task … recalculate a new automated route from the current position of the TR(s) based on the new circumstances. Accordingly, using the new automated route information…train the system using machine-based learning 1235. Through the use of technologies such as Pattern Analysis and Machine Intelligence (PAMI), the information from the historical database 1230, as well as current task attributes, may be monitored and recorded relating to attributes of the loads to be delivered, the TRs to execute the deliveries and particulars of the routes employed in those deliveries…., as taught by Harris, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Ahmadi with the motivation of,…given real-time progress to the consumer…to monitor the delivery progress in real-time or to change the delivery outcomes digitally…alerting any of the parties associated with the process electronically, and in real-time…leverage both existing and third-party transportation assets in real-time for optimal scheduling and dispatching of delivery services…employ M2M interactions to improve real-time information distribution, agent communications and facilitate the movement of goods…Improving the precision to optimize the automated routing and TR assignment in the dispatching process may increase the probability that the delivery execution is completed on time, with minimum exceptional event(s) or change… Loads may be automatically scheduled based on the optimal matching of attributes while satisfying the pickup and delivery criteria, source specifications, destination specifications, minimizing the number of assigned TR(s), overall costs, etc…  to enhance both the accuracy and the confidence (e.g., probability of being correct) of the prediction being made… allow the user 130 to discover all the information about same day deliveries, such as the location and movement of the delivery vehicle(s) transporting the goods, mapping, projected times of arrivals, driver information, driver/vehicle provider ratings, costs, video surveillance of the goods and vehicle, etc…provide an estimated cost calculation for each of the routing options….cost estimates may be refined during the assignment process…assign TRs to routes up to the moment that a TR is required may allow for the system to select an optimal outcome from all of the alternatives that are predicted…to optimize selection based on different outcomes, such as lowest predicted price or highest probability of completion. Thus, TR utilization may be maximized while minimizing the operating cost of a TR or fleet of TRs…., as recited in Harris.


Although implied, Ahmadi in view of Harris does not expressly disclose the following limitations, which however, are taught by Aladesuyi,
in response to receiving a CTU status notification that indicates a CTU is partially loaded, determining, by the server, whether the CTU is available to ship the load by comparing a remaining load capacity of the CTU with the load, wherein the remaining load capacity is determined by a scanning image included in the CTU status notification; and (in at least [0013] the GPS/RFID unit can receive manifest information; verify manifest information against supplies loaded on the truck, generating instant valid manifest report or manifest discrepancy report without human intervention. [0039] a camera 25 can be located in cargo area 16 to stream live video and/or transmit still digital images via GPS/RFID unit 19 to server 2 or computer system 4 [0047] the GPS/RFID unit 19 can also operate with continuous logic. In this regard, tags can be read in predetermined time increments, e.g., every 10 seconds, and the most recent reading can be stored in the GPS/RFID unit 19 and compared to the next successive reading. Each time a difference is detected between successive readings, the GPS/RFID unit 19 can report the date to the server or computer system. [0065] when the driver begins to load goods on the truck, the RFID reader reads and forwards the RFID tag ID to the GPS unit, which verifies and confirms the tag information with the manifest on record. [0069] Through the platform, the end user can view all assets on a moving vehicle, ship, boat, train, plane, motorcycle, bus, or any form of transportation used to transport assets or people, while using GPS to identify the location of the identified asset. Further, a company's logistics and dispatch center can view assets and shipments on the truck and on the road in real time. As drivers makes deliveries, the RF reader installed within the cargo area can indicate at all times assets that have been loaded onto and offloaded from the truck. This can be performed automatically to update inventory systems for the client. [0070] the platform can also be designed to generate and/or provide reports reflecting the status of all assets delivered and/or remaining on the truck or vehicle.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ahmadi in view of Harris by, …Device and method for monitoring items having a radio frequency (RF) identification tag (12). The device includes a global positioning system transceiver (19) having an RF module, an item (13) having an attached RF identification tag (12), a memory (2, 4) relating each RF identification tag (12) to the item (13) to which it is attached, and an RF reader (20) coupled to the global positioning transceiver (19) to transmit the scanned data to a server (2)…to locating, controlling, configuring,managing and receiving real time instant tag notifications about location of goods and assets either in transit, e.g., in a truck, under management within a confined space, e.g., in a warehouse, or open space, e.g., as shipyard, using triangulation…Many companies can locate or track their fleet or vehicles using GPS technology..the GPS/RFID unit can receive manifest information; verify manifest information against supplies loaded on the truck, generating instant valid manifest report or manifest discrepancy report without human intervention. …a camera 25 can be located in cargo area 16 to stream live video and/or transmit still digital images via GPS/RFID unit 19 to server 2 or computer system 4 …the GPS/RFID unit 19 can also operate with continuous logic. In this regard, tags can be read in predetermined time increments, e.g., every 10 seconds, and the most recent reading can be stored in the GPS/RFID unit 19 and compared to the next successive reading. Each time a difference is detected between successive readings, the GPS/RFID unit 19 can report the date to the server or computer system.… when the driver begins to load goods on the truck, the RFID reader reads and forwards the RFID tag ID to the GPS unit, which verifies and confirms the tag information with the manifest on record…Through the platform, the end user can view all assets on a moving vehicle, ship, boat, train, plane, motorcycle, bus, or any form of transportation used to transport assets or people, while using GPS to identify the location of the identified asset. Further, a company's logistics and dispatch center can view assets and shipments on the truck and on the road in real time. As drivers makes deliveries, the RF reader installed within the cargo area can indicate at all times assets that have been loaded onto and offloaded from the truck. This can be performed automatically to update inventory systems for the client…the platform can also be designed to generate and/or provide reports reflecting the status of all assets delivered and/or remaining on the truck or vehicle.…a door sensor 18 can be arranged to monitor whether door 17 is open or closed. When multiple cargo doors 1 7 are provided in truck 7, a door sensor 18 is provided for each door 17..., as taught by Aladesuyi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Ahmadi in view of Harris with the motivation of,…operational efficiency, security of the assets in transit, or real time visibility of where an asset in transit is located on the truck…monitoring the location of the entire fleet….keeping track of the delivery or withdrawal of tagged goods from the warehouse, and by scanning inventory in the warehouse using, e.g., a handheld RFID scanner. Such scanners can also be utilized by fleet drivers in order to manage and record the identity of the inventory loaded onto the trucks from delivery…the GPS/RFID unit can provide, not only real time tracking of trucks, buses and ships, but also the contents in these vehicles. In this way, a fleet provider can not only monitor the location of the trucks but monitor the movement of the packages and boxes in the trucks while in transit. The technology may also be implemented for school buses to monitor the safe arrival of student bus riders to their destinations at school or home. In addition to managing the safety of student bus riders, the technology can be utilized to monitor the efficiency of the bus fleet. Parents can receive instant notification of successful pick up and drop off of student travelling on the school bus, with where-and-when data being recorded as it happens…provide a product that offers the fleet operator unparalleled visibility of the supply chain and the contents of the fleet vehicle on a real time basis…a delivery destination discrepancy alert may be generated when a driver is delivering product to wrong address. In this instance, an intelligent in-cabin audio advisor can advise the driver of the error and notify the operation center of the corrective step…door sensors installed with the GPS/RFID unit can identify if cargo is accessed at a designated destination on the manifest, and, if not, generate alerts to a control center….provide real-time security to prevent theft by communicating with RFID Reader…, as recited in Aladesuyi.



As per Claim 2, Ahmadi teaches: The method of claim 1,
wherein each of the plurality of CTU status notifications further indicates a location of the respective CTU, and the shipping order indicates a destination of the selected CTU. (in at least [0040] discloses In order to “post” a load 12, shippers 11 should provide all necessary and required parameters for each load 12 such as commodity type, origin, destination, pickup and delivery time, weight, volume/dimensions [0044] discloses for every individual loads and transport-unit as illustrated in FIG. 8. To access basic compatibility 131, system 10 considers basic variable and non-variable factors for load and transport-unit such as: whether a load is hazmat or require refrigeration, load's dimension/volume/weight, load's pickup/delivery time, load's origin/destination and transport-units' remaining capacity, current location,)


As per Claim 3, Ahmadi teaches: The method of claim 1,
wherein each of the plurality of CTU status notifications further indicates …, and the CTU is selected based at least in part… of the plurality of CTUs. (in at least [0039] discloses providing unit's current capacity and setting the availability status of unit to “online” carrier instruct the system 10 to constantly capture and broadcast unit's real time position to shippers in addition to information regarding to quality and feedback rating of the unit and its elements. [0044][Fig. 8] Only when all basic compatibility and user preference check are met the load and transport-unit are considered compatible 140 and become visible to respective parties [0047][0048][Fig. 10] discloses send a dispatch offer 208 to any transport-unit with a pending offer... For non-committed offers 184 carrier could accept 187 or reject 183 a dispatch offer received from shipper.)

Although implied, Ahmadi in view of Harris does not expressly disclose the following limitations, which however, are taught by Aladesuyi,
…a door status of the respective CTU… on the door statuses … (in at least [0032] a door sensor 18 can be arranged to monitor whether door 17 is open or closed. When multiple cargo doors 1 7 are provided in truck 7, a door sensor 18 is provided for each door 17. [0046] opening the cargo door will trigger the reading of tags, while closing the door can trigger a reporting of tag activities to a server or computer system)

The reason and rationale to combine Ahmadi, Harris, and Aladesuyi is the same as recited above. 


As per Claim 4, Ahmadi teaches: The method of claim 1,
further comprising receiving supplemental information of the load, wherein the supplemental information comprises at least one of a type of the load, a size of the load, or a route of the load, and the CTU is selected based at least in part on the supplemental information of the load. (in at least [0040] discloses In order to “post” a load 12, shippers 11 should provide all necessary and required parameters for each load 12 such as commodity type, origin, destination, pickup and delivery time, weight, volume/dimensions [0042] discloses Carrier could also instruct the system 10 to only allow loads in a defined corridor 59 along one or more specific route 57 for a specific length of that route 58. [0047] discloses Remaining capacity is calculated by subtracting acquired load's dimension/volume and weight from equipment's current capacity and weight respectively. Remaining capacity is used by system 10 to reject all the loads that exceed transport-unit's current capacity…Remaining capacity is used by system 10 to reject all the loads that exceed transport-unit's current capacity. However if the transport-unit has no remaining capacity, the transport-unit status will be set to “Offline” and the transport-unit becomes invisible to shippers for further load matching and assignment process.)


As per Claim 5, Ahmadi teaches: The method of claim 1,
further comprising receiving supplemental information of the plurality of CTUs, wherein the supplemental information comprises at least one of a type, a size, or a route of each of the plurality of CTUs, and the CTU to ship the load is selected based at least in part on the supplemental information of the plurality of CTUs. (in at least [0041] discloses preferred trailer type, min trailer length, whether the unit should be equipped with basic gears such as ramp, winch, load leveler, gate lift, wheel strap and tarp [0047] discloses Remaining capacity is calculated by subtracting acquired load's dimension/volume and weight from equipment's current capacity and weight respectively. Remaining capacity is used by system 10 to reject all the loads that exceed transport-unit's current capacity…Remaining capacity is used by system 10 to reject all the loads that exceed transport-unit's current capacity. However if the transport-unit has no remaining capacity, the transport-unit status will be set to “Offline” and the transport-unit becomes invisible to shippers for further load matching and assignment process.)


As per Claim 7, Ahmadi teaches: The method of claim 1,
wherein the CTU is at least one of a trailer or a shipping container. (in at least [0039] discloses enable shippers 11 to identify, grade, interact, rate and conduct business with individual units 15 and their elements (rather than carrier 14 as a whole) carriers 14 are required to create individual profiles for elements that comprise each transport-unit 15….on-road-trucking-carrier should create a profile for all tractors, trailers, onboard-GPS capable devices, drivers and managing staffs under his control… model, trailer type, capacity, dimensions, VIN, etc are required for registering a trailer while applicable information for a driver consists of all required legal information. When the category with the highest threshold contains offers which are equal or below shipper's desired price the best overall value is the offer with highest Value-Grade among said offers. Otherwise if shipper has indicated his desire to consider offers in all categories 232, 233 (FIG. 11) the best overall value is the offer with highest Value-Grade to Price-Grade ratio among all categories.)


As per Claim 8-12, 14 and Claim 15-19 for an electronic device (see at least Ahmadi [0034]) and a non-transitory computer-readable medium (see at least Ahmadi [0032]), respectively, substantially recite the subject matter of Claim 1-5, 7 and are rejected based on the same reasoning and rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/PO HAN MAX LEE/Examiner, Art Unit 3623         


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623